Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg(s). 5-7, filed 5/6/2022, with respect to the amended claims have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Phillip Harris on July 5th, 2022.
The application has been amended as follows: 
12. (examiner’s amendment) The focused ion beam apparatus according to claim 11, wherein the movement amount calculation unit is configured to estimate the first eucentric height (Zs) at each of the plurality of irradiation positions from the second eucentric height (Zse) stored in the memory, an arrangement order in coordinate among the predetermined plane coordinates and each of the plurality of irradiation positions. 
Allowable Subject Matter
1.         Claims 11-12 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 11, the prior art search failed to disclose a focused ion beam apparatus, comprising:
an electron beam column configured to irradiate a sample with an electron beam;
a focused ion beam column configured to irradiate the sample with a focused ion beam;
a sample stage, on which the sample is to be placed in one of a direct manner and an indirect manner, and which is tiltable about a tilt axis perpendicular to the electron beam and the focused ion beam and movable in a height direction;
a coordinate acquisition unit configured to acquire, when a plurality of irradiation positions to which the focused ion beam is to be applied are designated on the sample, plane coordinates of each of the plurality of irradiation positions;
a movement amount calculation unit configured to calculate, based on the plane coordinates, a movement amount by which the sample stage is to be moved to
a first eucentric height (Zs) so that the first eucentric height (Zs) matches an intersection position at which the electron beam and the focused ion beam match each other at each of the plurality of irradiation positions;
a memory configured to store a second eucentric height (Zse) at predetermined plane coordinates on the surface of the sample placed on the sample stage; and
a sample stage movement control unit configured to move, based on the movement amount, the sample stage to the eucentric height (Zs) at each of the plurality of irradiation positions,
wherein the movement amount calculation unit is configured to estimate the first eucentric height (Zs) at each of the plurality of irradiation positions from the second eucentric height (Zse) stored in the memory based on a difference in coordinate between the predetermined plane coordinates and each of the plurality of irradiation positions.

3.      The prior art search did not disclose or make obvious claim 11, with the elements of (emphasis added) : an electron beam column configured to irradiate a sample with an electron beam;
a focused ion beam column configured to irradiate the sample with a focused ion beam;
a sample stage, on which the sample is to be placed in one of a direct manner and an indirect manner, and which is tiltable about a tilt axis perpendicular to the electron beam and the focused ion beam and movable in a height direction;
a coordinate acquisition unit configured to acquire, when a plurality of irradiation positions to which the focused ion beam is to be applied are designated on the sample, plane coordinates of each of the plurality of irradiation positions;
a movement amount calculation unit configured to calculate, based on the plane coordinates, a movement amount by which the sample stage is to be moved to
a first eucentric height (Zs) so that the first eucentric height (Zs) matches an intersection position at which the electron beam and the focused ion beam match each other at each of the plurality of irradiation positions;
a memory configured to store a second eucentric height (Zse) at predetermined plane coordinates on the surface of the sample placed on the sample stage; and
a sample stage movement control unit configured to move, based on the movement amount, the sample stage to the eucentric height (Zs) at each of the plurality of irradiation positions,
wherein the movement amount calculation unit is configured to estimate the first eucentric height (Zs) at each of the plurality of irradiation positions from the second eucentric height (Zse) stored in the memory based on a difference in coordinate between the predetermined plane coordinates and each of the plurality of irradiation positions.

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881